Per Curiam.
A review under certiorari of a determination made by the State Liquor Authority revoking petitioner’s hotel liquor license. Inspectors found a partly filled quart bottle of adulterated liquor in a storeroom or cellar which opened out of the barroom. All the liquors in the hotel, except the one bottle, were kept in the barroom and were legal and unobjectionable. The one isolated bottle of adulterated liquor was not in a place convenient to the bar so as to suggest that it was kept for sale. Many persons other than petitioner and his son, who was employed in and about the hotel, had access to the storeroom or cellar. This hotel, located in a small country village, has been conducted since 1848, and by the petitioner for twenty-five years. It caters to the local inhabitants and does not support a cabaret or dance hall. All the work about the place is done by the petitioner, his wife, a son and a daughter. It has a good reputation, and no complaint has ever been made against it to the local board. It furnishes accommodations to the persons living in the vicinity, including the family of the village merchant. The petitioner and his son deny knowledge or information as to how the bottle came to be in the cellar. While there was proof of a violation of subdivision 2 of section 106 of the Alcoholic Beverage Control Law, there was such a preponderance of proof against it that a verdict of a jury finding that the violation had occurred rendered in an action in the Supreme Court would be set aside by the court as against the weight of evidence. (Civ. Prac. Act, § 1304, subd. 5.)
The determination should be annulled and the petition dismissed.
Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.
Determination annulled, with fifty dollars costs and disbursements, and petition dismissed.